Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 1 of 19




       EXHIBIT E
   Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 2 of 19



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION

TANYA GERSH,
                                         Case No.: 9:17-cv-00050-DLC-JCL
       Plaintiff,

       vs.                               AFFIDAVIT OF TANYA GERSH

ANDREW ANGLIN, publisher of
the Daily Stormer,

       Defendant.


After being duly sworn, Affiant says as follows:


   1. My name is Tanya Gersh, I am over the age of 18 and competent to provide

      the following information, which is true and accurate to the best of my

      knowledge and present recollection.

   2. I currently work as a Real Estate Agent at PureWest Real Estate in

      Whitefish, Montana. I have been a Real Estate Agent since November, 2014.

   3. I am married to Judah Gersh. We married in 1997.

                    Consequences of Andrew Anglin’s Actions

   4. On December 16, 2016, I began to receive telephone calls from strangers.

      These strangers used profanity and vicious anti-Semitic insults to verbally

      attack me.



                                                                                    1
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 3 of 19



5. Initially, I answered these calls and spoke to a few of callers, trying to

   understand why they were calling and to clear up any misinformation. I

   quickly realized these callers were not interested in dialogue. Instead, the

   callers wanted only to attack, threaten and insult me, and the Jewish race.

6. I soon stopped answering my phone and let the calls go to voicemail.

7. After each call, I would listen to the message. The messages were filled with

   profanity, threats and vicious anti-Semitic insults.

8. The strangers who called me knew my name. They knew I lived in

   Whitefish, Montana. They knew where I worked. The callers used vile,

   profane and malicious language directed at me and my family. I was

   terrified.

9. I was also confused as to how these sick people had my phone number and

   why they were attacking me.

10. The only phone number I had at the time was my cellular number. It is also

   my business line.

11. As a real estate agent, who had contracts pending and active real estate deals

   in negotiations at the time these calls began, I was professionally and

   ethically obligated to check my messages.

12. As a mother, I also had no choice but to listen to these messages since my

   children, and their school, used this number to contact me.


                                                                                  2
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 4 of 19



13. I also began receiving emails containing similar vitriol and hatred directed at

   me. I estimate that I received approximately 50 of these profanity-laden,

   threatening and vicious, anti-Semitic email messages in the first few days. I

   received hundreds more over the months to come.

14. My Facebook page was also hit with an onslaught of vile and vicious

   comments.

15. At the time the attack began, my Facebook page was not only a social

   network for friends and family but a marketing resource for me as a Realtor.

   I would immediately delete these messages on my page in order to try to

   save my professional career from this attack. I could not delete them fast

   enough, they would post so quickly. I was forced to delete my Facebook

   page within a week of the attack.

16. Despicable and abusive messages began to pour in through my Twitter

   account and my work account.

17. I also began receiving similar abusive, threatening and frightening messages

   by text.

18. I soon found out that my husband was also receiving vicious and threatening

   attacks against me, calling me profane names and using anti-Semitic slurs,

   insulting me, him and the Jewish race, and hinting at violence against us.




                                                                                  3
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 5 of 19



19. I learned that phone calls were coming in to the Whitefish PureWest Real

   Estate office, and the secretaries at the office had to answer these calls for

   days on end. They were scared, and I was mortified that they were subjected

   to those harassing calls.

20. This sudden barrage of menacing and abusive attacks was shocking,

   disorienting and absolutely terrifying.

21. When I discovered that my 12 year-old son was receiving threatening and

   harassing messages on various social media platforms, my fear, panic and

   distress were overwhelming.

22. My husband, Judah, discovered the source of this attack against our family.

   He showed me a neo-Nazis webpage, The Daily Stormer, making false

   accusations about me and targeting me, my husband, and my child, who was

   12 years old at the time.

23. Judah showed me the blog post written by Andrew Anglin on The Daily

   Stormer targeting me for a “troll storm,” publishing our contact information

   and encouraging everyone to attack me and my child.

24. Realizing that me and my family – especially my child – were targeted by

   The Daily Stormer, a website led and read by rabid racist neo-Nazis, white

   supremacists and dedicated to hate and the extermination of Jews, was

   absolutely terrifying.


                                                                                    4
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 6 of 19



25. My phone rang off the hook – almost non-stop – for days at a time.

26. On days when the calls were not non-stop, they were non-stop throughout

   the early morning hours.

27. Before my husband and I went to the FBI approximately four days after the

   onslaught began, I would listen to the voice messages and quickly delete

   them because they were so disturbing.

28. My voicemail held approximately 30-40 messages. It would fill up very

   quickly with threatening, hate-filled, anti-Semitic messages directed at me.

29. I would listen to each voicemail and delete it. In the first 24 hours, I estimate

   that my voicemail filled up with these vicious messages (which I listened to

   and deleted) 4 times.

30. In the first 3 days, I would also read and delete the vicious and threatening

   emails that I was receiving, as well as the text messages.

31. We spoke with an FBI agent on Day Four of Anglin’s terror campaign who

   advised us not to delete any messages. My husband and I attempted to save

   messages thereafter.

32. The onslaught of threatening, profane, anti-Semitic calls, emails and

   messages continued for months, and also included letters in the mail.

   Although the filing of this lawsuit stopped the messages for a while, and




                                                                                    5
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 7 of 19



   certainly stopped the barrage that we had been experiencing, I continue to

   receive hate messages to this day.

33. It is my understanding that there were approximately 700 messages collected

   in preparation for drafting the Complaint in this case, and that that,

   combined with the other estimates described herein and received since the

   filing of the Complaint, a more accurate estimate of the total number of

   abusive, harassing, threatening and/or vicious messages my family and I

   have received since December 16, 2017 is closer to 1,000, including the

   deleted messages described above.

34. I have read the Complaint filed in this case. The messages described on

   pages 21-37 are some of the messages we received and are representative of

   the other messages received. These messages are also illustrative of the type

   of messages in the first few days that I received before I began to save them.

35. To the best of my recollection, there were hundreds of messages calling for

   some form of my death or “extermination.”

36. I had never heard of The Daily Stormer, or Andrew Anglin, prior to the

   events underlying this lawsuit.

37. I would describe the onslaught of vicious, and hate-filled emails, calls,

   voicemails, online comments and other forms of uninvited communications




                                                                                  6
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 8 of 19



   that I received after Andrew Anglin published his blog posts calling on his

   “Troll Army” to target me, as a campaign of terror.

38. Anglin’s terror campaign was relentless, as he published blog post after blog

   post urging his readers to continue hounding me, my husband and my then

   12 year-old child.

39. I presumed the people engaging in Anglin’s terror campaign against me

   hated Jews, hated me, and were volatile, mentally unstable and dangerous. I

   base this presumption on the language used, the anger in the tone of the

   messages, and the fact that strangers were contacting me, my family, our

   jobs – and targeting my child – solely to abuse and insult us, coupled with

   the threating words, Nazi slogans and imagery used.

40. I was absolutely terrified for the safety of my family and myself.

41. I lived in literal terror for months on end.

42. I received constant messages calling for my death, calling me vile names,

   insulting me and the Jewish race, including many that I perceived to be

   death threats.

43. I perceived all of the messages in Anglin’s terror campaign to be threats and

   indications of potential harm to me or my family.

44. The fact that Anglin superimposed gold stars on images of myself and my

   child – the image Nazis put on Jews destined for crematoriums – also


                                                                                 7
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 9 of 19



   contributed to my presumption that these messages, certainly the ones that

   were ant-Semitic, were threats that we were targets for assassination.

45. Perhaps the most ominous and terrifying message I received was a call with

   nothing but gun shots as the message. I believed this message was a warning

   that I would be targeted for harm by people with guns. We received more

   than one such message.

46. As a result of Anglin’s terror campaign against me, almost immediately, my

   husband and I pulled out our luggage and contemplated fleeing.

47. We packed bags so that we could flee if necessary.

48. Although we talked about leaving – and I very much wanted to run away

   from the danger and the madness caused by Anglin’s terror campaign

   against me, – my husband convinced me that staying was safer.

49. Based on Anglin’s claims of an armed march for white nationalists, neo-

   Nazis and anti-Semites in our small town, organized to “protest” me and

   send a message to me and my family, we abruptly left our home for a week.

   We bought tickets less than 48 hours before the flights.

50. The disruption, distress, financial impact, and chaos caused by Anglin’s

   terror campaign against me is almost beyond measure.

51. In the days and months following Anglin’s terror campaign against me, our

   lives changed drastically.


                                                                                 8
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 10 of 19



52. I was forced to shut down my Facebook page and all of my social media,

   which I had built over 18 years as a Wedding Planner.

53. In panic and fear, I deleted my personal webpage which contained my life’s

   work as a Wedding Planner, my entire portfolio, testimonials and other

   irretrievable data. The loss is inestimable.

54. I gave all of my real estate listings to another Realtor in my office. I thought

   I would never be able to work in real estate again. After finishing existing

   real estate deals, I stopped working professionally for many months.

55. After Anglin’s terror campaign against me began, I rarely left the house. On

   occasions when my friends convinced me to go out to dinner, I would

   become emotional and could not wait to go home. I had a few panic attacks

   when I was out with friends and had to be escorted out and walked home.

56. We live walking distance from town, but I did not like to walk anywhere

   alone, even to the grocery store.

57. We installed security cameras and began to hide in our home.

58. We drew the blinds at night and tried to keep few lights on. We did not want

   the neo-Nazis who were after us to know we were home. Evenings were

   particularly scary for me. They still are.

59. I altered my daily life for months on end.




                                                                                   9
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 11 of 19



60. I am terrified of submitting any public or online RSVP for any event for fear

   of people knowing where I will be. This hinders my ability to network.

61. I tried to shield my children from the consequences of Anglin’s actions, but

   doing so was impossible.

62. My anguish is immeasurable, and magnified, because my children have

   suffered, and continue to suffer, as a result of Anglin’s terror campaign.

                                Financial Losses

63. Actual financial losses to my real estate career as a result of Anglin’s terror

   campaign were significant.

64. My net earnings for relevant years are attached as exhibits. In 2017, in my

   third year as a Real Estate Agent, as a direct result of Anglin’s terror

   campaign against me, my real estate earnings plunged. I have seen the

   Affidavit provided by Dale Crosby Newman, a Principal Broker at my real

   estate company, providing salary ranges for Real Estate agents at our

   company. Based on this data, I earned $145,591 less than I had made the

   year before the Anglin’s terror campaign began, and $254,671 less than the

   average earnings for a third year Real Estate Agent at my company.

65. In 2018, according to the data provided by Dale Crosby Newman, I earned

   $186,214 less than the average earnings for a fourth year Real Estate Agent

   at my company.


                                                                                  10
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 12 of 19



66. Although I have gone back to work full-time as a Real Estate Agent, my

   ability to do my job has been adversely impacted.

67. Among the ways in which my real estate career, and earnings, are impacted

   are the inability to market myself online as other Real Estate Agents are able

   to do because I cannot leave myself open for attacks.

68. For one house listing, I placed a sign with my name on it on the property.

   The clients quickly asked me to let them out of the contract because of

   potential targeting that they feared. I did so, and that house later sold for

   $800,000. As a result, I lost a $20,000 commission.

69. I am also less desirable for potential future clients given that an internet

   search of my name – which would have resulted in accolades and

   accomplishments – now results in thousands of results connecting me to a

   neo-Nazi, Andrew Anglin, as well as false allegations and false negative

   reviews posted as a result of Anglin’s campaign. Search results of my name

   will also bring up The Daily Stormer blog posts that form the basis of this

   lawsuit, including calls to target me, my husband, my job and my child and

   contact information to assist in that effort.

70. A number of disturbing, but real sounded Real Estate Reviews were posted

   to Zillow, Trulia, and Realtor.com. It took months for me to convince these




                                                                                   11
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 13 of 19



   websites to remove those fake reviews. The stress caused by these false and

   negative reviews was significant.

71. To date, I still have not been able to get myself removed from

   ShesAHomewrecker.com, where someone posted a false accusation that I

   had seduced her husband as their Real Estate Agent. This defamation was

   posted shortly after Anglin’s call to action for his “army” to target me. This

   defamation is amongst the results if you “Google” my name, especially in

   conjunction with “real estate.”

72. The financial losses outlined above, in the two years following Anglin’s

   terror campaign, total $460,885.

73. According to my calculations, dividing the average earnings for a Real

   Estate Agent in their fourth year by my net earnings for 2018, I made only

   47% of what I should have earned last year.

74. I anticipate, and hope, that I can slowly rebuild my reputation and/or

   overcome the stain and challenges Anglin’s campaign created. I estimate

   that I can decrease the gap between what I should be making and what I am

   able to make by 10% a year. I agree with the opinion expressed in Dale

   Carpenter Crosby’s Affidavit that I will cap out at 80% of what I would have

   been able to earn based on the lingering effects of Anglin’s actions.




                                                                                12
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 14 of 19



75. Using the formula set out above, and the average compensation for a Real

   Estate Agent at my company who has been in business five years as set out

   in Dale Carpenter Crosby’s Affidavit, the amount of future lost income as a

   result of Anglin’s actions are estimated to be $866,375 over the course of the

   next 10 years.

76. My attorney assisted me in arriving at the numbers above.

                          Physical Pain and Suffering

77. I have suffered physically as a result of Anglin’s terror campaign.

78. Among the physical effects I have suffered as a result of Anglin’s terror

   campaign – symptoms which I never experienced before the terror campaign

   – are the following:

      a. Serious and severe emotional distress that resulting in uncontrollable

         crying;

      b. Panic attacks that were so debilitating my husband considered taking

         me to the Emergency Room more than once;

      c. Hair loss;

      d. Debilitating anxiety that made concentrating difficult;

      e. Sleeplessness;

      f. Weight gain due to emotional eating;




                                                                                13
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 15 of 19



      g. Stress induced pain in my shoulder that I needed treatment by an

         acupuncturist; and

      h. Stress induced tooth grinding so severe that I required a mouth guard

         to sleep to save the enamel on my teeth.

79. I estimate that I have experienced 10-12 panic attacks after Anglin’s terror

   campaign began. The fear and panic were so intense that I lost control of my

   bladder when they hit. I spent many hours in therapy with Professional

   Therapy Associates to learn how to mitigate this panic-induced

   incontinence.

                        Emotional Pain and Suffering

80. The effect of Anglin’s terror campaign on my mental health has been

   severe.

81. Beyond the panic attacks and anxiety described above, I have had

   nightmares too numerous to count and crying bouts that continue to this day.

82. I was diagnosed, and continue to struggle, with Post-Traumatic Stress

   Disorder.

83. I never took, or needed to take, prescription medication for anxiety or any

   mental health concern prior to Anglin’s terror attack. I am now, and have

   been since shortly after this ordeal began, taking prescription anti-depression

   and anti-anxiety medication


                                                                                   14
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 16 of 19



84. Before Anglin’s terror campaign, I had not been to a therapist or a

   psychiatrist. After the attack, I have been to therapy for more than two years

   to help in dealing with the emotional toll of this ordeal. I still see a

   psychiatrist approximately once a month.

85. My life has been turned upside down, and I am forever altered as a result of

   Anglin’s terror campaign against me.

86. The personality changes that I have experienced are enormous. Where I was

   once optimistic, bubbly, idealistic and believed in the goodness of humanity.

   I now feel angry, bitter, am distrusting, do not believe people are inherently

   good, am generally fearful.

     Anglin’s Targeting of My Child Magnifies the Pain and Suffering

87. The pain that I have experienced, both physical and emotional, has been

   magnified by the fear, anxiety, guilt, concern and distress caused by

   Anglin’s targeting of my then 12 year-old child, and the suffering my

   children and husband have endured.

                           Future Pain and Suffering

88. Because Anglin elevated me as a target, widely posting my name and

   picture, made false accusations that instigated his followers, identified me as

   Jewish and someone for anti-Semites and racists to target, I do not feel safe,

   and may never feel safe.


                                                                                15
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 17 of 19
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 18 of 19
Case 9:17-cv-00050-DLC-JCL Document 204-1 Filed 06/21/19 Page 19 of 19
